Citation Nr: 1730661	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD), status post (s/p) coronary artery bypass graft (CABG) and stenting (claimed as ischemic heart disease), prior to September 6, 2016.  

2.  Entitlement to a rating in excess of 30 percent for CAD, s/p CABG and stenting (claimed as ischemic heart disease), since September 6, 2016.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1948 to March 1952 and again from March 1953 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 10 percent rating for the Veteran's service-connected CAD, s/p CABG and stenting (claimed as ischemic heart disease).  The Veteran disagreed with the 10 percent rating and the current appeal ensued.  

In December 2014, the Veteran, who had been scheduled for a Travel Board hearing, withdrew his hearing request.  

In August 2015, the Board remanded the instant claim for further development.  

By rating decision of December 2016, the Veteran's 10 percent rating for his service-connected CAD, s/p CABG and stenting (claimed as ischemic heart disease) was increased to 30 percent, effective September 6, 2016.  The United States Court of Appeals for Veterans Claims (Court) has indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  Therefore, the claim for an increased rating is still in appellate status.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  A workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray is not shown prior to September 6, 2016.  

2.  More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent is not shown since September 6, 2016.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 10 percent for CAD, s/p CABG and stenting (claimed as ischemic heart disease) prior to September 6, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.104, DC 7017 (2016).

2.  The criteria for a schedular rating in excess of 30 percent for CAD, s/p CABG and stenting (claimed as ischemic heart disease) since September 6, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.2, 4.3, 4.7, 4.104, DC 7017 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

Under Diagnostic Code (DC) 7017, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating is warranted for three months following hospital admission for coronary bypass surgery, and also for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, DC 7017.  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2).

The Veteran underwent VA examination in January 2011.  The Veteran indicated he had a diagnosis of IHD as evidenced by CAD, s/p CABG.  He related that his treatment plan included continuous medication.  There was a history of percutaneous coronary intervention (OCI) and coronary bypass surgery.  His METS were greater than 7 but not greater than 10 METS.  This METS level has been found to be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, jogging (6 mph).  He also experienced symptoms of fatigue.  

VA outpatient treatment records showed that in February 2012, the Veteran was complaining of fatigue for two years, a workup was done and parasites were negative including stress test and echogram.  He related he played tennis three times a week and ran on the treadmill three times a week.  He had no chest pain or tightness, no palpitations, no orthopnea, no paroxysmal nocturnal dyspnea.  In February 2013, it was noted that the Veteran denied chest pain or tightness.  He was physically active.  He had no cough, dyspnea, or shortness of breath.  He exercised on a treadmill with 12 pound weights.  CAD was stable.  In April 2014, cardiac review showed no chest pain, palpitations, or dyspnea was shown on exertion.  

Pursuant to the Board's August 2015 remand, the Veteran underwent a VA examination in September 2016.  The Veteran was diagnosed with CAD in 1998.  At the time of the examination, he was service-connected for CAD, s/p CABG.  He reported he had cardiac stents times 2 approximately 4 years previously.  He reported a history of 4 vessel bypass 22 years previously.  He stated he had a chemical stress test the week prior to the examination by a private physician who indicated that there was nothing significant from the last time.  None of these reports of records were available and they were the history reported by the Veteran.  He stated he walked daily on the treadmill for about 15 minutes and did some dumbbell workout.  He denied chest pain, shortness of breath, or dyspnea with exertion.  He was not employed since  1988.  Continuous medication was required for control of his heart condition.  Aspirin was listed as the medication.  He had not had myocardial infarction, cardiac arrhythmia, or congestive heart failure.  Physical examination showed a heart rate of 69.  He had regular rhythm, normal heart sounds, and auscultation of the lungs was clear.  Blood pressure was 170/62.  The examiner stated that the Veteran's heart condition did not impact his ability to work.  METS were easily estimated based on the Veteran's known disease, level of physical activity, and reported symptoms.  METS 7-10 based on objective evidence for service connected CAD, s/p bypass/stents, only.  

In November 2016, an addendum to the Veteran's September 2016 VA examination was requested.  VA asked the examiner to specify if the estimated METS were greater than 7 METS but not greater than 10 METS or greater than 5 METS but not greater than 7 METS.  The examiner stated that the METS are not less than 7 METS (they are greater than 7 or equal to 7 METS) but not greater than 10 METS.  

Based on the foregoing, a rating in excess of 10 percent for CAD, s/p CABG and stenting (claimed as ischemic heart disease), prior to September 6, 2016, is not warranted nor is a rating in excess of 30 percent rating for CAD, s/p CABG warranted since September 6, 2016.  

Prior to September 6, 2016, the Veteran used continuous medication (noted in one instance as aspirin)  and on one occasion, reported symptoms of fatigue.  At no time prior to September 6, 2016, was there evidence of chest pain or tightness, dyspnea, or palpitations.  The evidence also showed that he played tennis three times a week, ran on the treadmill, at times with 12 pound weights, and was noted to be physically active.  In February 2013, his CAD was found to be stable.  Workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, necessary to warrant a 30 percent rating, was not shown.  Therefore, a rating in excess 10 percent prior to September 6, 2016 is not warranted.  

As to a rating since September 6, 2016, the Veteran was rated as 30 percent disabling.  The medical evidence of record showed that the METS are not less than 7 METS (they are greater than 7 or equal to 7 METS) but not greater than 10 METS.  This was rated as a 30 percent rating.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or ;workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  These findings were not shown at any time during the appellate period.  There was no evidence of congestive heart failure, or left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  His METS at the lowest was 7, which is not commensurate with a 60 percent rating.  The METS for a 60 percent rating are greater than 3 METS but not greater than 5 METS.  Therefore, the findings necessary for a 60 percent have not been shown, and a 60 percent or higher rating is not warranted from September 6, 2016.  

The Board has also considered the Veteran's statements that his service-connected CABG disability is worse than the ratings he has received prior to and after September 6, 2016.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. 465.  He is not, however, competent to identify a specific level of disability under the appropriate diagnostic code.  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's CABG disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which the CABG disability is evaluated. 

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Therefore, an increased rating in excess of 10 percent rating for the Veteran's service-connected CAD, s/p CABG and stenting (claimed as ischemic heart disease) prior to September 6, 2016, or in excess of 30 percent since September 6, 2016, is not warranted.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 WL 877340 (U.S. Vet. App. Mar. 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 10 percent for CAD, s/p CABG and stenting (claimed as ischemic heart disease) prior to September 6, 2016, is denied.  

A rating in excess of 30 percent for CAD, s/p CABG and stenting (claimed as ischemic heart disease) since September 6, 2016, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


